NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16171

                Plaintiff-Appellee,             D.C. Nos.    2:17-cv-00534-JAD
                                                             2:99-cr-00008-JAD
 v.

ROBERT ARTHUR BATES,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Federal prisoner Robert Arthur Bates appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction

under 28 U.S.C. § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d

562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his section 2255 motion, Bates argued that, in light of Johnson v. United

States, 135 S. Ct. 2551 (2015), his conviction for carjacking in violation of 18

U.S.C. § 2119, is no longer a crime of violence for purposes of 18 U.S.C. § 924(c).

In United States v. Gutierrez, this Court held that the federal offense of carjacking

is “categorically a crime of violence under § 924(c)” because it “necessarily entails

the threatened use of violent physical force.” 876 F.3d 1254, 1257 (9th Cir. 2017),

cert. denied, 138 S. Ct. 1602 (2018). As Bates concedes in his reply brief, this

decision forecloses his argument.

      AFFIRMED.




                                          2                                    17-16171